PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES




Application Number: 	15/008,830

Filing Date:	 		28 January 2016

Appellant(s): 		Chiu et al.






__________________
Eric Williams
Reg. No. 57,200
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 16 December 2020 appealing from the Office action mailed 24 July 2020.
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated July 24, 2020 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”

New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Arguments

I. Rejections under 35 U.S.C. § 101 

The following are argued by Appellant:

1.1. Appellant argues that the rejection of representative claim 37 is not directed to a judicial exception under Prong Two of 2019 PEG’s Revised Step 2A because the claim improves on an existing technological process and is not drafted merely in an effort to monopolize any judicial exception and is therefore a practical application and patent eligible. 

Examiner respectfully disagrees. In the instant case, representative claim 37 is directed towards a currency pricing system associated with conducting a purchase transaction in a second currency for an offer in a first currency. The claim is directed to the abstract idea of merely implementing fundamental economic principles, practices or concepts in conjunction with rules and/or instructions to facilitate taking on foreign and/or exchange rate fluctuation risk (“risk mitigation”) via an alternative exchange rate pricing scheme (advanced currency pricing) (“price determination”) so that sellers can provide a form of guaranteed pricing to buyers conducting a purchase transaction involving different currencies, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; marketing or sales activity; managing personal behavior of 

Claim 1 recites: “… receiving … a non-settlement currency (NSC) time-limited guaranteed (TLG) exchange rate calculated based on a plurality of exchange rates between the first currency and the second currency provided by a plurality of exchange rate providers, wherein the NSC TLG exchange rate is not utilized in performing a currency trade between the first currency and the second currency for the purchase transaction; formatting … data packets to include the NSC TLG exchange rate; communicating … the one or more packets to a client system …; receiving, from the client system, a client transaction report comprising a transaction identifier and a transaction price expressed in the second currency for performing the purchase transaction, …; receiving … a settlement advice comprising the transaction identifier and an actual settlement value for the purchase transaction expressed in the first currency, wherein the actual settlement value is based on the transaction price and a third-party exchange rate between the first currency and the second currency used to perform the purchase transaction; matching … the client transaction report to the settlement advice; determining, … and based on the matching, a difference between the actual settlement value and an expected settlement value for the purchase transaction in the first currency, wherein the expected settlement value is based on the transaction price and the NSC TLG exchange rate; and, adjusting … a client account balance based on the difference between the actual settlement value and the expected settlement value …”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “rates interface”, “communication network”, “processor”, “rates distributor” “client system”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implementing the 

The claimed invention does not improve the use of computers as a tool by reciting an improved or  new way for computers to perform in a manner different from how they were originally designed or intended to function. Nor do the claims provide any guidance as to how this purported function is achieved. Thus, the claim does not claim a patent-eligible technological solution to a technological problem.

The Supreme Court in Alice Corp. cautioned that merely limiting the use of an abstract idea "to a particular technological environment" or implementing the abstract idea on a "wholly generic computer" is not sufficient as an additional feature to provide "practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself" Alice Corp., 134 S.Ct. at 2358 (citations omitted). The instant claims here do not require any specialized hardware and only recite common computer elements, e.g., "rates interface”, “communication network”, "processor", “rates distributor”, recognized as generic computer technology by the Supreme Court in Alice Corp. see Alice Corp., 134 S. Ct. at 2357; Ultramercial, 772 F.3d at 713,722-23. The Supreme Court, moreover, has stated expressly that simply executing an abstract concept on a computer does not render a computer "specialized," nor does it automatically transform a patent-ineligible claim into a patent-eligible one. See Alice Corp., 134 S.Ct. at 2358 ("[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention… Given the ubiquity of computers, wholly generic computer implementation is not generally the sort of additional featur[e] that provides any practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.") (citations and quotation marks omitted); Bancorp Servs., L.L.C.v. Sun Life Assurance Co., 687 F.3d1266, 1280 (Fed. Cir. 2012). Consequently, the instant claims use of a generic computer, configured to perform the steps recited in the claims is akin to and 

1.1.1. Appellant argues that, similar to the claims at issue in MCRO, representative claim 37 is an improvement to an existing technological process and is therefore patent eligible. 

Examiner respectfully disagrees as the rejected claims do not adhere to the same fact pattern seen in MCRO.

In the decision regarding MCRO, the claimed invention or process was deemed to be technological as it provided a “method for getting a computer to automatically generate videos of a 3-D animated character speaking in sync with pre-recorded dialogue – without requiring an artist’s constant intermediation” and effected an improvement in a technology or technical field resulting from the employment of specific types of rules that define output morph weight set stream as a function of phoneme sequence and time of said phoneme sequence.” Id. at 46 (quoting ‘576 patent, cl.1, col, 1 l ll. 30-32). The specific, claimed features of these rules allow for the improvement realized by the invention.

In the instant application, whereas the additional elements comprise the use of generic computer components (i.e., “rates interface”, “communication network”, “processor”, “rates distributor” “client system”), that does not amount to significantly more when considered individually, when combined an inventive concept is not found in the conventional and generic arrangement of the additional element, i.e., mere use of the devices described as intermediaries, which are applied to carry out the abstract idea of implementing fundamental economic principles, practices or concepts in conjunction with rules and/or instructions to facilitate taking on foreign and/or exchange rate fluctuation risk (“risk mitigation”) via an alternative exchange rate pricing scheme (advanced currency pricing) (“price determination”) so that sellers can provide a form of guaranteed pricing to buyers conducting a purchase transaction involving different currencies, which also does not amount to significantly more than the abstract idea itself. Thus the recited generic computer components perform no more than their basic computer functions.

There is no actual improvement made to the operations or physical structure of the additional elements claimed. There are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. Appellant’s argument is therefore unpersuasive. 

1.1.2. Appellant argues that representative claim 37 recites specific rules performed by a generator, an advanced currency pricing and compensation processor, and an advanced currency pricing and settlement processor and allow for the technological improvement realized by the invention.

Examiner respectfully disagrees. In MCRO, the court examined the specification, which described the claimed invention as improving computer animation through the use of specific rules, rather than human artists. Further, the court indicated that it was the incorporation of the particular claimed rules in computer animation that “improved [the] existing technological process”, unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. 

The claimed invention does not improve the use of computers as a tool by reciting an improved or  new way for computers to perform in a manner different from how they were originally designed to function. Nor do the claims provide any guidance as to how this purported function is achieved. Thus, the claim does not claim a patent-eligible technological solution to a technological problem. Appellant’s argument is therefore unpersuasive. 

1.1.3. Appellant argues that representative claim 37 should be found patent eligible under Step 2A because the claims are not drafted merely in an effort designed to monopolize a judicial exception. 

Examiner respectfully disagrees. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. (e.g., adding the words “apply it” (or an equivalent) with the 

The Supreme Court in Alice Corp. cautioned that merely limiting the use of an abstract idea "to a particular technological environment" or implementing the abstract idea on a "wholly generic computer" is not sufficient as an additional feature to provide "practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself" Alice Corp., 134 S.Ct. at 2358 (citations omitted). The instant claims here do not require any specialized hardware and only recite common computer elements, e.g., "rates interface”, “communication network”, "processor", “rates distributor”, recognized as generic computer technology by the Supreme Court in Alice Corp. see Alice Corp., 134 S. Ct. at 2357; Ultramercial, 772 F.3d at 713,722-23. The Supreme Court, moreover, has stated expressly that simply executing an abstract concept on a computer does not render a computer "specialized," nor does it automatically transform a patent-ineligible claim into a patent-eligible one. See Alice Corp., 134 S.Ct. at 2358 ("[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention… Given the ubiquity of computers, wholly generic computer implementation is not generally the sort of additional featur[e] that provides any practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.") (citations and quotation marks omitted); Bancorp Servs., L.L.C.v. Sun Life Assurance Co., 687 F.3d1266, 1280 (Fed. Cir. 2012). Consequently, the instant claims use of a generic computer, configured to perform the steps recited in the claims is akin to and 

1.2. Appellant argues that representative claim 37 amounts to something significantly more under 2019 PEG’s Step 2B because the claim recites a combination of unconventional features and is an improvement to a technical field solving a specific computer technology problem, thereby transforming any abstract idea into an inventive concept. 

Examiner respectfully disagrees. Merely electing to take on foreign currency and/or exchange rate risk by offering of an alternative form of currency pricing to buyers and sellers involved in a purchase transaction is akin to risk mitigation and/or price determination practices that falls under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; marketing or sales activity; managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions) grouping of abstract ideas and is not indicative of an inventive concept. 

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of implementing fundamental economic principles, practices or concepts in conjunction with rules and/or instructions to facilitate taking on foreign and/or exchange rate fluctuation risk (“risk mitigation”) via an alternative exchange rate pricing scheme (advanced currency pricing) (“price determination”) so that sellers can provide a form of guaranteed pricing to buyers conducting a purchase transaction involving different currencies, using computer technology (e.g. computer-based system). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Hence, claim 1 is not patent eligible.



The claimed invention does not improve the use of computers as a tool by reciting an improved or  new way for computers to perform in a manner different from how they were originally designed to function. Nor do the claims provide any guidance as to how this purported function is achieved. Thus, the claim does not claim a patent-eligible technological solution to a technological problem. Appellant’s argument is therefore unpersuasive.

1.2.1. Appellant argues that, similar to the claims at issue in claim 2 of example 35, representative claim 37 includes a combination of steps that operate in a non-conventional and non-generic way designed to address a unique problem associated with a specific technology and is therefore patent eligible. 

Examiner respectfully disagrees as the rejected claims do not adhere to the same fact pattern seen in claim 2 of Example 35. 

In the decision regarding Example 35, the claimed invention was clearly directed towards ensuring secure transmission of data from a card using a smart label and encryption techniques. The invention leverages the wide-spread use of mobile personal communication devices (smart phones) to facilitate the secure transmission. When a customer is issued a bank card with a smart label, the financial 

In the instant application, while the additional elements also comprise the use of generic computer components (i.e., computer hardware system comprising a processor, non-transitory memory) that does not amount to significantly more when considered individually, when combined an inventive concept is not found in the conventional and generic arrangement of the additional elements which are applied to carry out the abstract idea of merely implementing fundamental economic principles, practices or concepts in conjunction with rules and/or instructions to facilitate taking on foreign and/or exchange rate fluctuation risk (“risk mitigation”) via an alternative exchange rate pricing scheme (advanced currency pricing) (“price determination”) so that sellers can provide a form of guaranteed pricing to buyers conducting a purchase transaction involving different currencies in an automated 

There is no actual improvement made to the operations or physical structure of the additional elements claimed. There are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. Appellant’s argument is therefore unpersuasive. 

1.2.2. Appellant argues that, similar to the claims at issue in DDR Holdings, LLC, representative claim 37 is directed to a problem rooted in computer technology systems. 

Examiner respectfully disagrees as the rejected claim does not adhere to the same fact pattern seen in DDR. The patent at issue in DDR provided an Internet-based solution to solve a problem unique to the Internet that (1) did not foreclose other ways of solving the problem, and (2) recited a specific series of steps that resulted in a departure from the routine and conventional sequence of events after the click of a hyperlink advertisement. Id. at 1256–57, 1259. The patent claims here do not address problems unique to the Internet, so DDR (nor Enfish) has no applicability.

Furthermore, the instant claim does not present a solution to a problem that is necessarily rooted in computer technology (as was the case in DDR). In the instant claims, the computer related devices recited (e.g., “processor”, “generator”) merely facilitates  the processing of data and/or information (e.g., formatting of data, including a time-limited guaranteed exchange rate between a first currency and a second currency for a purchase transaction, receive… a client transaction report, receive… a settlement advice, match… the client transaction report to the settlement advice, determine… a difference between the actual settlement value and an expected value, adjust a client account balance based on the difference… ) in order to facilitate a foreign currency exchange transaction and its settlement. These elements are not used in an unconventional manner. They are broadly applied to the abstract idea at a high level of generality. Appellant’s claims, thus, do not present additional elements that amount to significantly more that the abstract idea itself. 

The Examiner fails to see the parallel between the claims of the instant case and the DDR Holdings example cited by Appellant which was focused on solving a problem introduced by technology, such that it was a technological solution to a technological problem whereas Appellant's invention is a technological solution to a problem rooted in an abstract idea. The claims of the instant case employ a system comprising generic computer-related devices to perform the claimed functions. 

The elements of the instant process, when taken alone, each execute in a manner routinely and conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only "conventional steps, specified at a high level of generality," which is insufficient to supply an "inventive concept." Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300). Also the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d __, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Appellant’s argument is therefore unpersuasive. 

Independent claims 19 and 28 recite similar subject matter as representative claim 37 and are rejected for at least the reasons set forth above. Dependent claims 20-27 and 29-36 are rejected for at least their dependency from the rejected base claims. 

The rejection under U.S.C. § 101 is therefore maintained. 



Respectfully submitted,

/CLIFFORD B MADAMBA/
Primary Examiner, Art Unit 3692                                                                                                                                                                                                        

Conferees:


/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692     

/Vincent Millin/
Appeal Conference Specialist                                                                                                                                                                                                   







Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.